Citation Nr: 1617858	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-47 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial evaluation in excess of 30 percent for sinusitis with headaches and left eye tearing.

4. Entitlement to an initial evaluation in excess of 10 percent prior to August 10, 2010, and 40 percent thereafter for postoperative residuals failed back syndrome with L4-5 herniated nucleus pulposus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000; February 2002 to January 2004; and from June 2007 to April 2008.  The Veteran also has an unverified period of service with the United States Marine Corps Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2010, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file. 

At his request, the Veteran was scheduled for a travel board hearing in May 2011.  Because the Veteran failed to report to the hearing, the Board request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2015); accord Anderson v. Brown, 9 Vet. App. 542, 546-47   (1996).

This matter was previously remanded by the Board for further development in August 2013.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial evaluation in excess of 30 percent for sinusitis with headaches and left eye tearing and an initial evaluation in excess of 10 percent prior to August 10, 2010, and 40 percent thereafter for postoperative residuals failed back syndrome with L4-5 herniated nucleus pulposus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The weight of the probative evidence does not show that the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulation.

2. Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a May 2008 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies. 

With respect to the Dingess requirements, the May 2008 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  Post-service treatment records have been incorporated in to the claims file as well.  No outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in December 2008 and September 2013.  These examinations involved a thorough review of the claims file and each opinion of an examiner was supported by a sufficient rationale.  Therefore, the Board finds that the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

Additionally, the Board finds there has been substantial compliance with its August 2013 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal and has been represented throughout his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.



	(CONTINUED ON NEXT PAGE)


II. The Merits of the Claims

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma he sustained in active duty service.  

Governing Rules and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015), the held that section 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system."  Service connection for sensorineural hearing loss and tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).  "Ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss and tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Personnel records indicate the Veteran's military occupational specialty (MOS) was a primarily a Maintenance Management Specialist and an Explosive Ordnance Disposal Technical.  The Veteran was awarded a Rifle Sharpshooter Badge, Rifle Expert Badge, and a Pistol Marksmanship Badge.

The Veteran underwent several audiometric evaluations during his military service.  However, the service treatment records during the Veteran's period of active service do not indicate any complaints, treatment, or diagnosis for bilateral hearing loss or tinnitus.  Furthermore, all the audiometric testing conducted during that period of active service does not indicate hearing loss as defined by the VA.

The Veteran was afforded a VA audiological examination in December 2011.  The Veteran reported constant ringing in his ears and difficulty understanding conversational speech.  He was currently working in sales and his decreased hearing was a problem.  He stated the ringing in his ears was "annoying to him."  He reported military noise exposure to explosives and weapons including explosive ordinance disposal in the Marines.  He stated he had no recreational or occupational noise exposure after separation.  The Veteran reported that his tinnitus started "sometime in 2003 progressing over the years[.]"

On the authorized VA audiologic evaluation for rating purposes, in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
5
10
10
15
20

The pure tone average was 10 in the right ear and 11 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The Veteran's hearing was diagnosed as clinically normal, bilaterally. 

The VA examiner did not provide a nexus opinion as no hearing loss existed.  Regarding the Veteran's tinnitus, there was no report of tinnitus found in service and the Veteran's report of tinnitus was less likely as not the result of his military noise exposure.

In September 2013, the Veteran was afforded a new VA examination where authorized VA audiologic evaluation for rating purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
10
5
5
5

The pure tone average was 6, bilaterally.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The Veteran's hearing was diagnosed as clinically normal, bilaterally. 

The VA examiner noted that the Veteran did not have hearing loss prior to service and that all audiometric thresholds were within normal limits at enlistment in 1999 and acknowledged the Veteran's contention that he was "always asking people to repeat themselves."  

Upon review of the evidence of record, the VA examiner determined that the Veteran's enlistment examination in 1999, and subsequent audiograms in 2000, 2001, 2003, and 2007 all showed hearing was within normal limits, bilaterally.  In additional audiograms performed in 2010 at the VA and the current findings showed the Veteran's hearing was within normal limits.  The VA examiner determined there was no significant threshold shifts or hearing loss during the Veteran's active duty years.  No nexus opinion was provided by the VA examiner as a diagnosis of bilateral hearing loss was not found.  

Regarding tinnitus, the VA examiner noted that the Veteran reported that his tinnitus began in 2000 during basic training but there were no complaints of tinnitus within service treatment records.  The VA examiner explained that the Veteran's tinnitus was less likely than not related to his military noise exposure.  

Bilateral hearing loss

Regarding the issue of bilateral hearing loss, upon review of the record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss and that it was incurred in or is otherwise related to military service.  In this case, the Veteran has not been diagnosed with bilateral hearing loss.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his bilateral hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a hearing loss disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, according to the objective evidence of record, the Veteran did not have a diagnosis of bilateral sensorineural hearing loss as defined by VA regulations.

Specifically, none of the frequencies was 40 decibels or greater; at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not less than 94 percent.  38 C.F.R. §3.385 (2015).  As such, the Veteran does not meet the VA requirements for hearing loss.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has hearing loss that is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence of a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Audiometric testing is necessary.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of the claim for entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The Veteran has repeatedly asserted that he suffers from ringing in the ears.  In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles, 16 Vet. App. at 374   (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  In light of the foregoing, the Board finds that the Veteran currently has a tinnitus disability.

In addition, the Board acknowledges the Veteran's report of being exposed to acoustic trauma in service (i.e. exposure to weapons noise) to be credible given his consistent statements of noise exposure and his MOS.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a). 

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  Service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

The Veteran has stated that he experienced ringing in the ears during service and that it has continued since.  He has consistently maintained this position.  The Board finds his assertions concerning in-service noise exposure, symptoms of tinnitus, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing). 

Despite the negative nexus opinions from the prior VA examinations, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion the evidence since service does not indicate post-service acoustic trauma.  

In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of tinnitus, and the credible lay assertions of record, the Board finds the medical evidence is at least in relative equipoise on this issue. When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

According to the March 2016 Post-Remand Brief, the Veteran's representative stated that Veteran should be afforded a new VA examination regarding his service-connected sinusitis with headaches and left eye tearing and service-connected postoperative residuals failed back syndrome with L4-5 herniated nucleus pulposus as the August 2010 VA examination report of record does not accurately reflect his current severity of his disabilities.  VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the record, arrange for an otolaryngology examination of the Veteran to ascertain the current nature and severity of his service connected sinusitis.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed. 

The examiner should describe all manifestations of the sinusitis, to include any chronic osteomyelitis, headaches, pain and tenderness of the affected sinus, purulent discharge or crusting, and any sinus surgeries.  The examiner should note the nature of the treatment the Veteran has received during the evaluation period, and should comment regarding any functional impairment due to the sinusitis. 

The supporting rationale for all opinions expressed must be provided.

3. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected postoperative residuals failed back syndrome with L4-5 herniated nucleus pulposus.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating spine disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner should also determine whether or not unfavorable ankylosis of the entire thoracolumbar spine is present or if the incapacitating episodes have increased in severity. 

All indicated studies, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


